Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In light of the applicant’s remarks (REMARKS, p.7), the Examiner withdraws the previous rejections under 112(b).  In light of the amendments to the claims, a rejection is made below under 35 USC § 103(a) in view of Lee et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 6, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20040233424).
Regarding claims 1 and 19, Lee discloses a microfluidic device 100 and method of measuring particles comprising: 
providing a microfluidic structure including a plurality of substrate layers (fig 3, P. 0049), at least one of which includes a flow path (channels 1 and 2; fig 2A-C) through which a liquid containing microparticles may flow, wherein the microfluidic structure includes: 
a top surface, 
a bottom surface arranged opposite the top surface, 
a first side surface arranged between the top and bottom surfaces, and 
a second side surface arranged opposite the first side surface (Fig 3 illustrates top, bottom, and first and second side surfaces of microfluidic structure; P. 0049); 
wherein the microfluidic structure includes an optical measurement region (fig 1, region between fibers 9) that includes an optical irradiation region (fig 1 and 3G, P. 0049, adjacent to an end face of fiber 9) at the first side surface that allows light irradiated on the optical irradiation region to interact with the microparticles when present in the flow path, a portion of the flow path, and an optical detection region at the second side surface;
wherein the microfluidic structure includes a first substrate layer and a second substrate layer having a bonding surface at which the first substrate layer and the second substrate layer are bonded, and wherein the optical measurement region does not include the bonding surface (Fig 3F shows fusion of substrates, 3G shows insertion of optical fibers which are etched and do not include bonding); and
wherein the bonding surface is arranged along a first direction from a first end of the plurality of substrate layers to a second end of the plurality of substrate layers, and wherein along the first direction, the bonding surface includes at least one notch at the optical measurement region (optical fibers are positioned within a ‘notch’; Fig. 3A-H; P. 0049).
Lee discloses the width of the optical fiber cavity cross-section of 70 microns x 25 microns, but does not disclose the notch of the optical measurement region as less than 4 millimeters in width (P. 0049).  In light of the dimensions of optical fiber cross section defining the probe inspection light to the microfluidic channel and microparticles (5-20 microns in size ;P. 0055), it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a notch of less than 4mm in width.  
Regarding claim 4, Lee discloses wherein the optical measurement region includes a light transmission path along a second direction orthogonal to the first direction (Fig 3G shows fibers orthogonal to bonding direction).
Regarding claim 5, Lee discloses wherein the at least one notch includes a first notch and a second notch (Fig 3).  The shape of a notch is a matter or common design consideration that would have been obvious to one of ordinary skill in the art at the time of the invention based on given the design constraints.
Regarding claim 6, Lee illustrates the first notch is arranged at the first side surface and the second notch is arranged at the second side surface (Fig 2A).
Regarding claim 13, Lee discloses a microparticle measuring device, comprising: a light source 40 configured to irradiate light on a first side surface of a microfluidic structure that includes a plurality of substrate layers, at least one of which includes a flow path 1 through which a liquid containing microparticles may flow (Fig 1); a detector 50 configured to detect a signal based, at least in part, on an interaction of the light with the microparticles when present in the liquid (P. 0041-0044); and wherein a width of the optical fiber cavity cross-section of 70 microns x 25 microns (P. 0049).   In light of the dimensions of optical fiber cross section defining the probe inspection light to the microfluidic channel and microparticles (5-20 microns in size ;P. 0055), it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a notch of less than 4mm in width.  Further regarding claim 13 and dependent claims 14-18, the microfluidic structure itself is not recited as a structural feature comprised within the device.  These claims relate to an intended use of the claimed light source and detector combination.  However, no clear structural features are implied by the intended use.  The device disclosed by Lee is considered suitable for the specified intended use (Fig 3).
For claims 14-18, because the claims fail to positively recite a microfluidic structure, the claimed features are not limiting of the invention.   The prior art is considered suitable for each of the claim phrases drawn to intended use arrangements of the source-detector relative the microfluidic device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20040233424) in view of Domansky et al. (US 10836987).
Regarding claim 7, Lee does not disclose wherein within the optical measurement region, a thickness of the first substrate layer and/or the second substrate layer along a direction between the top and bottom surfaces is different than the thickness of the first substrate layer and/or the second substrate layer outside of the optical measurement region.  In the same field of endeavor or microfluidics, Domansky discloses a microfluidic device having a high-shear seeding channel wherein the thickness of a first substrate layer along a direction between the top and bottom surfaces is different than the thickness outside the measurement region, wherein the device further comprises an optical window for micro- or spectroscopic inspection (Col. 4-5; figures 2 and 3), with the variable height providing the advantage of controlled sample flow velocity through a region based on the desired function.  In light of the increased control over particle reaction and measurement as provided by the variable height flow path as taught by Domansky, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Lee.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20040233424) in view of Takeda (CN 102753955).
Regarding claims 8-11, Lee does not disclose a reflector arranged to reflect forward scattering light within the optical measurement region.  In the same field of endeavor, Takeda discloses a microfluidic device comprising an optical measurement region, the device further comprising a reflector arranged to reflect forward scattering light within the measurement region (P. 106-107; Fig 6-8).  In light of the improved optical detection provided by the optical reflector as taught by Takeda, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Lee.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877